129 F.3d 130
97 CJ C.A.R. 2738
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Thomas FOSTER, Plaintiff-Appellant,v.A.M. FLOWERS, Warden, Defendant-Appellee.
No. 97-6178.
United States Court of Appeals, Tenth Circuit.
Oct. 31, 1997.ISAAX

Before BALDOCK, McKAY, and LUCERO, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After examining Petitioner's brief and the appellate record, this panel has determined unanimously to grant Petitioner's request for a decision on the briefs without oral argument.  See Fed.  R.App. P. 34(f);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.  We grant the motion for leave to proceed without prepayment of costs or fees, and we grant the certificate of appealability.  We affirm the judgment for the reasons given in the magistrate judge's Report and Recommendation, as adopted by the trial court.


3
AFFIRMED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3